DETAILED ACTION
The Office Action is responsive to the communication filed on 5/13/2022.
Claims 1-14 and 16-20 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey K. Pechie, Reg. No. 70,940, on May 20, 2022.
The application has been amended as follows: 
See attached Examiner’s Amendment


Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Claims 1, 13-14, and 16-20
Regarding claim 1, the prior art as described in the prosecution history describes:
1. An information processing device that is connected to a measurement device and a numerical control device, the measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool, the numerical control device being configured to control the machine tool, the information processing device comprising:
	a display unit configured to display information;
	
However, regarding claim 1, the prior art as described in the prosecution history does not describe:
a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device;
	a second acquisition unit configured to acquire, from the numerical control device, state information indicating a state of the machine tool; and
	a display control unit configured to cause the display unit to display the measurement information and the state information,
	wherein the state information includes an amount of a deviation of a control axis in an axial direction of the machine tool as determined based on a rotational speed of the machine tool, and
	wherein the measurement device is configured to measure an unbalance of the machine tool.
 
Dependent claims 13-14 and 16-20 depend from independent claim 1 and are allowable for the same reasons as described above.


Claims 2-6
Regarding claim 2, the prior art as described in the prosecution history describes:

2. An information processing device that is connected to a measurement device and a numerical control device, the measurement device being provided in a vicinity of a machine tool configured to machine a workpiece using a tool, the numerical control device being configured to control the machine tool, the information processing device comprising:
	a display unit configured to display information;
	
However, regarding claim 2, the prior art as described in the prosecution history does not describe:
a first acquisition unit configured to acquire, from the measurement device, measurement information measured by the measurement device;
	a second acquisition unit configured to acquire, from the numerical control device, state information indicating a state of the machine tool; and
	a display control unit configured to cause the display unit to display the measurement information and the state information,	wherein:
the measurement device is configured to measure an unbalance of a spindle of the machine tool; and
the display control unit is configured to provide control to display the measurement information indicating the unbalance of the spindle and the state information indicating a rotational speed of the spindle and an amount of a deviation of a control axis in an axial direction thereof, the control axis being controlled by the numerical control device.

Dependent claims 3-6 depend from independent claim 2 and are allowable for the same reasons as described above.


Claims 7-12
Independent claim 7 is substantially similar to independent claim 1 and is allowable for the same reasons as outlined above with respect to claim 1.  Dependent claims 8-12 depend from independent claim 7 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116